Citation Nr: 1643528	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-32 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide and radiation exposure.


REPRESENTATION

Appellant represented by:	Michael D. J. Eisenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1959 to June 1963.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified before the Board at an August 2016 hearing; a transcript of this hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before a decision may be rendered.  First, at the August 2016 hearing, the Veteran referenced a letter or email from a "Marine buddy" regarding radiation exposure at Camp Pendleton that he would submit in support of his claim.  That letter has not been associated with the file, and the Veteran should be given an opportunity to submit it on remand.   

Second, the Veteran should be given an opportunity to address conflicting testimony regarding in-service exposure in the Republic of Vietnam.  The Veteran testified at the August 2016 Board hearing that he never served in Vietnam.  In a July 2011 statement, however, the Veteran reported loading munitions on ships in the Naha, Japan port, sailing to Vietnam, and unloading the munitions in Vietnam.  The Veteran reported that this took place from March 29 to August 3, 1961, but does not provide the name of the ship on which he served.  He should be given an opportunity to clarify this information so that any service in Vietnam may be corroborated.  

Third, VA's Adjudication Procedures Manual (M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 7) sets forth procedures for the verification of herbicides in areas outside Vietnam.  The manual provides at least two locations where VA is to obtain information for non-Vietnam herbicide exposure: the VA Compensation Service and the U.S. Army and Joint Services Records Research Center (JSRRC).  The Veteran listed potential herbicide-exposure locations and dates in a July 2011 statement; this list included exposure in Japan and at Camp Pendleton.  The record does not reflect that such development was performed for either location; thus, VA should contact the Compensation Service and the JSRRC regarding the claimed exposure to herbicides in Japan and at Camp Pendleton.  

Fourth, the Veteran has alleged in the July 2011 statement and at the August 2016 hearing that he was exposed to radiation and hazardous chemicals such as mustard gas and CN gas while stationed at Camp Pendleton.  Records regarding the Veteran's exposure have not been associated with the claims file, however, and the AOJ must attempt to retrieve such records on remand.  

Finally, the Veteran has reported a number of potential links between his service and Parkinson's disease but no medical opinion regarding potential causation has been provided.  VA must provide a VA examination where the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Thus, the AOJ should schedule the Veteran for a  VA examination on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to
 
a)  Identify or submit any additional pertinent evidence in support of his claim, including the letter of support from his "Marine buddy" regarding radiation exposure at Camp Pendleton.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

b)  Supply additional information regarding any in-country Vietnam service, to include the reported loading of ships in the Naha, Japan port, and unloading of those ships at Vietnam from March 29 to August 3, 1961.  The AOJ should request corroboration from appropriate sources, including the JSSRC.  

c)  Provide the approximate dates, locations, and nature of all reported exposures to herbicides, to include exposure while serving in Japan and at Camp Pendleton.  Allow the appellant 30 days to submit the requested information.

The AOJ must consider the Veteran's July 2011 statement regarding exposure as well as any additional information provided and perform any other development necessary under the provisions of VA's Adjudication Procedures Manual (M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 7) pertaining to claims involving herbicide exposure in locations other than Vietnam, Korea, or Thailand.  

All efforts to obtain the reported records must be documented in the claims file and any records received pursuant to this request must be associated with the claims file.  If the AOJ determines that such records are unavailable or do not exist, a memorandum explaining the efforts undertaken to obtain them should be completed and added to the claims file. 

2.  Complete all actions necessary to determine whether the Veteran was exposed to radiation and/or any hazardous chemicals while serving at Camp Pendleton from September 1961 to June 1963, to include obtaining a dose estimate for radiation exposure, to the extent feasible.

3.  If service in Vietnam is not confirmed, schedule the Veteran for a VA medical examination.  After examining the Veteran and reviewing the claims file, the examiner should answer the following questions:

a)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's Parkinson's disease had its onset in service?  The examiner should specifically address the Veteran's July 2011 statement that his difficulty with his feet and legs during a hike in October 1961 marked the onset of Parkinson's disease.  

b)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's Parkinson's disease is directly related to the Veteran's service, to include as due to touching the skin of service members who came in contact with tactical herbicides; serving in waters of Subic Bay and the offshore waters of Vietnam; and in-service exposure to hazardous chemicals such as mustard gas and NC gas?  

c)  If in-service radiation exposure is found, is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's Parkinson's disease is directly related to the Veteran's in-service radiation exposure?

4.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

